DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3, 5-28, and 30-31 are pending and Claims 1, 3, 5-18, 21-23, 26, 28, and 30 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 01/31/2019 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
In the amendment dated 12/29/2021, the following has occurred: Claims 1, 7, and 21-23 have been amended; Claim 29 has been canceled; Claims 30-31 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-18, 21-23, 26, 28, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference 
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Election/Restrictions
Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Claim 31 contains limitations directed towards a worm gear and hand wheel, which are features of non-elected species 2.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “wherein the rotating ring arranged on an outer peripheral surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-18, 21-23, 26, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the balancing device housing" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “wherein the torque adjusting mechanism includes a magnet phase adjusting mechanism”. – It is unclear if the magnet phase adjusting mechanism is the same as the mechanism recited in claim 1. For purposes of examination, it has been interpreted as the same element.
Claims 3, 5-6, 8-18, 21-23, 26, 28, and 30 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-18, 21-23, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boisclair (WO 2017/015764) in view of Janson (US Patent No. 4,239,092).
Regarding Claim 1, Boisclair discloses a balancing device arranged in a rotary apparatus having a rotary body (Boisclair: Fig. 9-11; 50 / 60A, 60B / 81) configured to at least one of pivot and swivel about at least one rotary shaft (Boisclair: Fig. 6-7; 45), the balancing device comprising: a magnet assembly (Boisclair: Fig. 6; 24, 44) including a first magnet (Boisclair: Fig. 6; 44) and a second magnet (Boisclair: Fig. 6; 24) arranged to be rotatable (Boisclair: [0008]); and a magnet phase adjusting mechanism (Boisclair: Fig. 5-6, Annotated Fig. 7; 25, 30, L), wherein the magnet phase adjusting mechanism includes a member (Boisclair: Fig. 5-7; 25) configured to be operated from an outside of the balancing device to impart rotation of at least one of the first magnet and the second magnet, wherein at least one of the first magnet and a second magnet is arranged in a magnet shell (Boisclair: Fig. 6; 23), and wherein the member is connected to the magnet shell by a connecting element (Boisclair: Annotated Fig. 7; C) extending through openings in the balancing device housing.
Boisclair fails to disclose a torque adjusting mechanism configured to adjust a torque generated by the first and second magnets, wherein the torque is a first torsional torque, and wherein the first torsional torque is adjusted by the torque adjusting mechanism such that the first torsional torque compensates a second unbalancing torque generated when a center of gravity of the rotary body relative to the at least one rotary shaft changes. However, Janson teaches a torque adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) configured to adjust a torque generated by first and second magnets (Janson: Fig. 2, 5; 3, 7), wherein the torque is a first torsional torque, and wherein the first torsional torque is adjusted by the torque adjusting mechanism such that the first torsional torque compensates a second torque (Janson: Col. 5, Ln. 67-68; Col. 6, Ln. 1-3).
Boisclair and Janson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. torque generating joints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boisclair with the torque adjusting mechanism from Janson, with a reasonable expectation of success, in order to provide a mechanical means of adjusting the air gap between the magnets, enabling a user to adjust the torque generated by the connection and (Janson: Col. 5, Ln. 4-45, Ln. 67-68; Col. 6, Ln. 1-3; Boisclair: [0064]).
Regarding Claim 3, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the first and second magnets (Boisclair: Fig. 6; 24, 44) include magnetizers (Boisclair: [0054]).
Regarding Claim 5, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the torque adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) is configured to adjust at least one of an electric current and relative positions of the first and second magnets (Boisclair: Fig. 6; 24, 44) to permit the torque generated by the first and second magnets to be adjusted.
Regarding Claim 6, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the first and second magnets (Boisclair: Fig. 6; 24, 44) are at least one of radial ring magnets, Halbach array magnets, Neodymium Iron Boron (NdFeB) magnets, samarium cobalt magnets, aluminum-nickel-cobalt magnets, ferrite magnets, permanent magnets, soft magnets, and electromagnets (Boisclair: [0056], [0083]-[0084]).
Regarding Claim 7, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the torque adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) includes a magnet phase adjusting mechanism (Boisclair: Fig. 5-6, Annotated Fig. 7; 25, 30, L) configured to adjust an initial relative phase of poles of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24).
Regarding Claim 8, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the torque adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) includes a torque amplitude adjusting mechanism configured to adjust a coupling of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24).
Regarding Claim 9, Boisclair, as modified, teaches the balancing device according to claim 1, further comprising a balancing device housing (Boisclair: Fig. 5-7; 20) and a frame of (Boisclair: Fig. 9-11; 50 / 60A, 60B / 80, 81), the balancing device housing being fixedly connected to the frame of the rotary apparatus.
Regarding Claim 10, Boisclair, as modified, teaches the balancing device according to claim 1, wherein at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) is fixedly mounted on the at least one rotary shaft (Boisclair: Fig. 6-7; 45).
Regarding Claim 11, Boisclair, as modified, teaches the balancing device according to claim 4, wherein: each of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) has an annular shape, an inner diameter, and an outer diameter, the inner diameter of the second magnet is larger than the outer diameter of the first magnet, the second magnet is arranged substantially coaxial with the first magnet (Boisclair: Fig. 7-8).
Regarding Claim 12, Boisclair, as modified, teaches the balancing device according to claim 1, wherein at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) is formed by a plurality of magnet blocks arranged in a Halbach array (Boisclair: Fig. 8).
Regarding Claim 13, Boisclair, as modified, teaches the balancing device according to claim 8, wherein the torque amplitude adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) includes a drive (Janson: Fig. 2, 5; 11, 21) configured to move at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) relative to each other to permit the coupling of the first magnet and the second magnet to be changed at least one of gradually and in a stepped manner.
Regarding Claim 14, Boisclair, as modified, teaches the balancing device according to claim 13, wherein the coupling is defined as an area between the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) in which the first and the second magnets face each other.
Claim 15, Boisclair, as modified, teaches the balancing device according to claim 13, wherein the drive includes a first drive member (Janson: Fig. 2, 5; 11) and a second drive member (Janson: Fig. 2, 5; 21), the first drive member carries at least one of the first magnet (Boisclair: Fig. 6; 44) or the second magnet (Boisclair: Fig. 6; 24), the first drive is configured to move along the at least one rotary shaft (Boisclair: Fig. 6-7; 45), and the second drive member is operated outside of the balancing device housing to actuate the first drive member.
Regarding Claim 16, Boisclair, as modified, teaches the balancing device according to claim 15, wherein: the first drive member (Janson: Fig. 2, 5; 11) is formed by a sleeve slider mounted on the at least one rotary shaft (Boisclair: Fig. 6-7; 45), the sleeve slider has an internal thread (Janson: Fig. 2, 5; 23) at a side facing the second drive member, the second drive member (Janson: Fig. 2, 5; 21) includes at least one of a sleeve portion and rod portion, the at least one of the sleeve portion and the rod portion has an external thread (Janson: Fig. 2, 5; 22) at a side facing the first drive member configured to engage the internal thread.
Regarding Claim 17, Boisclair, as modified, teaches the balancing device according to claim 16, wherein: the second drive member (Janson: Fig. 2, 5; 21) further includes a manipulation member connected to the at least one of the sleeve portion and the rod portion, the second drive member is located outside of the balancing device housing (Boisclair: Fig. 5-7; 20), and the manipulation member is configured to manipulate the torque amplitude adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24).
Regarding Claim 18, Boisclair, as modified, teaches the balancing device according to claim 17, wherein the manipulation member is configured to at least one of (a) have a structure like a steering wheel, (b) have a structure like a rudder, and (c) be in a form of a hand wheel (Janson: Fig. 2).
Regarding Claim 21, Boisclair, as modified, teaches the balancing device according to claim 7, wherein the member (Boisclair: Fig. 6-7; 25) is a rotating ring.  
Claim 22, Boisclair, as modified, teaches the balancing device according to claim 21, wherein the rotating ring (Boisclair: Fig. 6-7; 25) arranged on an outer peripheral surface of the balancing device housing (Boisclair: Fig. 5-7; 20).   
Regarding Claim 23, Boisclair, as modified, teaches the balancing device according to claim 22, wherein: the magnet phase adjusting mechanism (Boisclair: Fig. 5-6, Annotated Fig. 7; 25, 30, L) further includes a locking ring (Boisclair: Annotated Fig. 7; L), the locking ring is arranged side by side with the rotating ring on an outer peripheral surface of the balancing device housing (Boisclair: Fig. 5-7; 20), and the locking ring is configured to engage with the rotating ring.
Regarding Claim 26, Boisclair, as modified, teaches the balancing device according to claim 1, wherein: the rotary shaft (Boisclair: Fig. 6-7; 45) includes a rotary shaft segment, the first magnet (Boisclair: Fig. 6; 44) is arranged on the rotary shaft segment, and the rotary shaft segment is detachably connected to an end of the rotary shaft (Boisclair: Fig. 8).
Regarding Claim 29, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the first torsional torque follows a cosine curve or a sine curve by a magnetic force (Boisclair: [0052]).
Regarding Claim 30, Boisclair, as modified, teaches the balancing device according to claim 1, wherein: the member (Boisclair: Fig. 6-7; 25)  is a rotating ring, the connecting element (Boisclair: Annotated Fig. 7; C) is a screw, and the rotating ring is fastened to the magnet shell (Boisclair: Fig. 6; 23) by the screw.

    PNG
    media_image1.png
    838
    803
    media_image1.png
    Greyscale

I: Boisclair; Annotated Fig. 7

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Boisclair (WO 2017/015764) in view of Janson (US Patent No. 4,239,092) as applied to claim 1 above, and further in view of Fukushima et al. (US Pub. No. 2015/0250547).
Regarding Claim 28, Boisclair as modified by Janson discloses the balancing device according to claim 1, but fails to disclose a rotary apparatus that is a surgical microscope system, and wherein the rotary body is (Fukushima: Fig. 1; 510) that is a surgical microscope system, and wherein the rotary body is a body of a surgical microscope.
Boisclair and Fukushima are analogous because they are from the same field of endeavor or a similar problem solving area e.g. torque generating joints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a surgical microscope as taught by Fukushima with the device in Boisclair, with a reasonable expectation of success, in order to provide an alternate means of supporting a surgical device that would benefit from a balanced arm system that does not need counterweights, thereby lowering the force required by a user to adjust the device and enabling the device to occupy a lower amount of space (Fukushima: [0009]-[0011]; Boisclair: [0002]-0004]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631